                                                                                                       FILED
         PR0B 12B                                                                                         APR o 12021
         (7193)
                                                                                                CL           DSiRC1
                                       United States District Court                         WE       TE        Rid
                                                                                            BY                       OF TEXAS
                                                           for the
                                                                                                               EPUTY CLERK
                                       WESTERN DISTRICT OF TEXAS
                          Request for Modifying the Conditions or Term of Supervision
                                        with Consent of the Offender
                                       ('Probalion form 49, Waiver ofHearing is A1iachedJ

Name of Offender: Senon Villanueva, aka: Bear                      Case Number: DR:19-CR-01401-0l

Name of Sentencing Judicial Officer: Hon. Kathleen Cardone, United States District Judge
Date of Original Sentencing: September 23, 2019
Date of Revocation Sentencing: May 5, 2020
Original Offense: Conspiracy to Transport Illegal Aliens, in violation of 8 U.S.C.          §   1324

Original Sentence: 5 years probation
Revocation Sentence: Time served imprisonment followed by 36 months supervised release
Type of Supervision: Supervised Release          Date Supervision Commenced: May 5, 2020


                                             PETITIONING THE COUIT


        To extend the term of supervision for 0 years, for a total term of 0 Years.


   X    To modiQj the conditions of supervision as follows:



To Remit:
                                                                                                            with the VA.
 The defendant shall participate in the Home Confinement program while awaiting impatient treatment
                                                                                     for employment   and other  activities
 During this time, the defendant shall remain at his/her place of residence, except
 approved in advance by the Probation Officer. The defendant shall maintain     a telephone at his/her place of residence
                                                                                                           for the above
 without "call forwarding," a "modem", "caller ID," "call waiting," or portable cordless telephones
                                                                                           monitoring  device and follow
 period. At the direction of the Probation Officer, the defendant shall wear an electronic
                                                                                                 that the defendant   shall
 electronic monitoring procedures specified by the Probation Officer. The Court further orders
 pay for costs of Home Confinement, as directed by the Probation Officer.
Senon Villanueva
DR-19-CR-01401 (01)
Request for Modil'ing the Conditions or Term of Supervision
(With Consent of Offender)
Page 2
PROB     12B
(7/93)




                                                              CAUSE

                                                                                                Covid-19 precautions,
On May 5, 2020, the offender began his first term of supervised release for this case. Due to
                                                                                     initially stalled.   However, the
the Court's inpatient treatment condition with the Veteran's Administration was
                                                                                                 his virtual classes-and
offender began a virtual inpatient treatment using video conferencing. The offender completed
was successfully discharged from the program.
                                                                                                         inpatient treatment
As noted in the Court's directive, the offender was on home confinement pending acceptance for an
                                                                                                         been steadfast and
bed. Despite setbacks with inpatient treatment due to the pandemic, the offender's compliance has
                                                                                       moving     forward  with his sobriety
continues to be positive. There have been no positive drug tests, and he continues
                                                                                                              recommended
and supervised release plan. Based on this information and his current level of stability, it is respectfully
                                                                                                       absentia in case the
the home confinement condition be remitted, and the inpatient treatment condition be held in
offender shows any type of illegal drug usage.



Approved:                                                             Respectfully submitted,




Darren P. Kohut                                                       James Eseobedo
Supervising U.S. Probation Officer                                    U.S. Probation Officer
                                                                      Date: March 31, 2021
                                                                      Telephone #: 830-308-6142




 THE COURT ORDERS:

         No Action

         Modify of conditions as noted above.

           Other:



                                                                            Kathleen Cfdone
                                                                            J States D&rict Judge


                                                                      *1L IP1
PR0B49
(/89)




              UNITED STATES DISTRICT COURT
                  Western                       Dist&t               Texas

                            Waiver of Hearing to Modify Conditions
                 of Probation/Supervised Release or Extend Term of Supervision

         I have been advised and understand that! am entitled by Law to a hearing and assistance of counsel
before any unfavorable change may be made in my Conditions of Probation and Supervised Release or my
period of supervision being extended. By "assistance of counsel," I understand that 1 have the right to be
represented at the hearing by counsel of my own choosing if I am able to retain counsel. I also understand
that I have the right to request the court to appoint counsel to represent me at such a hearing at no cost to
myself if I am not able to retain counsel of my own choosing.

         1 hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also agree
to the following modification of my Conditions of Probation and Supervised Release or to the proposed
extension of my term of supervision:

To Remitt:

The def endant shall participate in the Home Confinement program while awaiting impatient treatment with
the VA. During this time, the defendant shall remain at his/her place of residence, except for employment
and other activities approved in advance by the Probation Officer. The defendant shall maintain a telephone
at his/her place of residence without "call forwarding," a "modem", "caller ID," "call waiting," or portable
cordless telephones for the above period. At the direction of the Probation Officer, the defendant shall wear
an electronic monitoring device and follow electronic monitoring procedures specified by the Probation
Officer. The Court further orders that the defendant shall pay for costs of Home Confinement, as directed
by the Probation Officer.

Witness:                                                   Signed:
Print Name:   James Escobedo
                                                                      enon V.iilanueva
                                                                     Probationer or Supervised Releasee



                                                                             I

                                                                                    Date
